DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2021 was considered by the examiner.
Drawings
The drawings filed on 6/1/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami (2015/0093137 A1; cited by applicant as (JP2015-092219A). 
Minami teaches regarding claim 1, an image forming apparatus (shown in figure 1) comprising: a control circuit 20 for outputting a pulse signal (AC: clock signal); and a high voltage power supply unit 12 including a clock signal generation circuit (control board, AC: PWM and clock signal), a pulse signal conversion circuit (DC: PWM signal), an AC voltage generation circuit 12 for generating an AC voltage Vac, and a DC voltage generation circuit 14 for generating a DC voltage Vdc, and the high voltage power supply unit applying the AC voltage and the DC voltage to an application target (3, charging output (charging roller) ) for forming a toner image, wherein the clock signal generation circuit receives the pulse signal, and generates a clock signal, based on the received pulse signal, the pulse signal conversion circuit receives the pulse signal, and generates a pulse conversion control signal of a voltage value associated with a duty ratio of the received pulse signal 11, the AC voltage generation circuit receives the clock signal, and generates the AC voltage of a frequency based on the clock signal 11, and either the AC voltage generation circuit 12 or the DC voltage generation circuit 14 receives the pulse conversion control signal (18), and generates a voltage whose amplitude or voltage value increases as a voltage value of the pulse conversion control signal increases, and whose amplitude or voltage value decreases as a voltage value of the pulse conversion control signal decreases (figures 6-7, S101, [0064-0069]; as the magnitude of Vp increases due to the detected AC peaks and valleys, Vtar’ increases; when it increases to 90%, it changed).
Regarding claim 2, the control circuit outputs a PWM signal, the high voltage power supply unit includes a PWM signal conversion circuit which receives the PWM signal, the PWM signal conversion circuit generates a PWM conversion control signal whose voltage value increases as a duty ratio of the received PWM signal increases, and whose voltage value decreases as a duty ratio of the PWM signal decreases, the pulse conversion control signal is received by one of the AC voltage generation circuit and the DC voltage generation circuit, and the other of the AC voltage generation circuit and the DC voltage generation circuit receives the PWM conversion control signal, and generates a voltage whose amplitude or voltage value increases as a voltage value of the PWM conversion control signal increases, and whose amplitude or voltage value decreases as a voltage value of the PWM conversion control signal decreases (figures 6-7; duty ratio conversion for both signals).
Regarding claim 4, the pulse signal conversion circuit includes an integrated circuit [0033, 0036].
Regarding claim 5, the application target is a charging member for charging a photoconductor drum, or a developing roller for developing the photoconductor drum while holding toner (figure 2, charging roller, [0068]).
Regarding claim 6, the pulse signal conversion circuit generates the pulse conversion control signal whose voltage value increases as a duty ratio of the received pulse signal increases, and whose voltage value decreases as a duty ratio of the pulse signal decreases, or the pulse conversion control signal whose voltage value decreases as a duty ratio of the received pulse signal increases, and whose voltage value increases as a duty ratio of the pulse signal decreases (figures 6-7, [0064-0067]).
Regarding claim 7, Minami teaches an image forming apparatus comprising: a control circuit for outputting a first pulse signal and a second pulse signal; and a high voltage power supply unit including a first clock signal generation circuit, a second clock signal generation circuit, a first pulse signal conversion circuit, a second pulse signal conversion circuit, a first AC voltage generation circuit for generating a first AC voltage to be applied to a first application target, a second AC voltage generation circuit for generating a second AC voltage to be applied to a second application target, a first DC voltage generation circuit for generating a first DC voltage to be applied to the first application target, and a second DC voltage generation circuit for generating a second DC voltage to be applied to the second application target, and configured to output a voltage for forming a toner image, wherein the first clock signal generation circuit receives the first pulse signal, and generates a first clock signal, based on the received first pulse signal, the first pulse signal conversion circuit receives the first pulse signal, and generates a first pulse conversion control signal of a voltage value associated with a duty ratio of the received first pulse signal, the second clock signal generation circuit receives the second pulse signal, and generates a second clock signal, based on the received second pulse signal, the second pulse signal generation circuit receives the second pulse signal, and generates a second pulse conversion control signal of a voltage value associated with a duty ratio of the received second pulse signal, the first AC voltage generation circuit receives the first clock signal, and generates the first AC voltage of a frequency based on the first clock signal, the second AC voltage generation circuit receives the second clock signal, and generates the second AC voltage of a frequency based on the second clock signal, one of the first AC voltage generation circuit, the second AC voltage generation circuit, the first DC voltage generation circuit, and the second DC voltage generation circuit receives the first pulse conversion control signal, generates a voltage whose amplitude or voltage value increases as a voltage value of the first pulse conversion control signal increases, and generates a voltage whose amplitude or voltage value decreases as a voltage value of the first pulse conversion control signal decreases, and one of the first AC voltage generation circuit, the second AC voltage generation circuit, the first DC voltage generation circuit, and the second DC voltage generation circuit, which does not receive the first pulse conversion control signal, receives the second pulse conversion control signal, generates a voltage whose amplitude or voltage value increases as a voltage value of the second pulse conversion control signal increases, and generates a voltage whose amplitude or voltage value decreases as a voltage value of the second pulse conversion control signal decreases (figures 6-7, S101, as the magnitude of Vp increases due to the detected AC peaks and valleys, Vtar’ increases; [0064-0067]).
Regarding claim 8, the control circuit outputs a first PWM signal (AC) and a second PWM signal (DC), the high voltage power supply unit includes a first PWM signal conversion circuit 11 which receives the first PWM signal, and a second PWM signal conversion circuit 13 which receives the second PWM signal, the first PWM signal conversion circuit generates a first PWM conversion control signal whose voltage value increases as a duty ratio of the received first PWM signal increases, and whose voltage value decreases as a duty ratio of the first PWM signal decreases, the second PWM signal conversion circuit generates a second PWM conversion control signal whose voltage value increases as a duty ratio of the received second PWM signal increases, and whose voltage value decreases as a duty ratio of the second PWM signal decreases, one of the first AC voltage generation circuit, the second AC voltage generation circuit, the first DC voltage generation circuit, and the second DC voltage generation circuit, which does not receive the first pulse conversion control signal and the second pulse conversion control signal, receives the first PWM conversion control signal, and generates a voltage whose amplitude or voltage value increases as a voltage value of the first PWM conversion control signal increases, and whose amplitude or voltage value decreases as a voltage value of the first PWM conversion control signal decreases, and one of the first AC voltage generation circuit, the second AC voltage generation circuit, the first DC voltage generation circuit, and the second DC voltage generation circuit, which does not receive the first pulse conversion control signal, the second pulse conversion control signal, and the first PWM conversion control signal, receives the second PWM conversion control signal, and generates a voltage whose amplitude or voltage value increases as a voltage value of the second PWM conversion control signal increases, and whose amplitude or voltage value decreases as a voltage value of the second PWM conversion control signal decreases (figures 6-7, duty ratio conversion for DC and AC).
Regarding claim 9, the first pulse signal conversion circuit generates the first pulse conversion control signal whose voltage value increases as a duty ratio of the received first pulse signal increases, and whose voltage value decreases as a duty ratio of the first pulse signal decreases, or generates the first pulse conversion signal whose voltage value decreases as a duty ratio of the received first pulse signal increases, and whose voltage value increases as a duty ratio of the first pulse signal decreases, and the second pulse signal conversion circuit generates the second pulse conversion control signal whose voltage value increases as a duty ratio of the received second pulse signal increases, and whose voltage value decreases as a duty ratio of the second pulse signal decreases, or generates the second pulse conversion control signal whose voltage value decreases as a duty ratio of the received second pulse signal increases, and whose voltage value increases as a duty ratio of the second pulse signal decreases (figures 6-7; [0064-0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami.
Minami does not teach regarding claim 3, a D flip-flop as the clock signal generation circuit to inverts a level of the clock signal in accordance with rise or fall of the pulse signal. However, it would have been "obvious to try" a D flip-flop for holding a signal such as mentioned by SHIRAISHI in JP4170479B2 with regards to figure 1, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success since D flip-flops are a signal holding means.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of a flip-flop with the teaching of Minami to hold signals that are to be manipulated.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SHIRAISHI (JP4170479 B2) teaches a commercial use of a D flip-flop.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANA GRAINGER/Examiner, Art Unit 2852



QG